Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The examiner notes that the previous double patenting rejection is dropped due to review. The required detergent in this composition is an ammonium salicylate. In the cited patent the required detergent was an ammonium alkylbenzene sulfonate, which is patentably distinct. 
The argument of unexpected results is persuasive and unexpected results are present. The current claims of 7/20/2022 added several new claim limitations which makes the claims commensurate in scope with the examples which provide the unexpected results. 
Reasons for Allowance
The closest prior art is Barton, see the office action of 01/24/2022. This prior art teaches the detergent and phosphorous containing portions of the limitations and is zinc free. This is overcome by unexpected synergistic results. 
Regarding claims 1, 7, and 9-18 zinc-free lubricating composition comprising: (a) an oil of lubricating viscosity; (b) a zinc-free phosphorus-containing antiwear agent selected from a phosphite, a phosphonate, and an amine phosphate salt in an amount to deliver 0.025 weight percent to about 0.086 weight percent of phosphorous to the composition; (c) at least one ashless detergent comprising a tetra-hydrocarbyl ammonium salicylate having a total base number (D2896) of at least about 50 mg KOH/g and a total acid number (TAN) of less than about 5 mg KOH/g as measured by ASTM D664 where the hydrocarbyl is selected from ethyl, propyl, and butyl; and (d) an ashless antioxidant, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771